UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7498


STEVEN E. TARPLEY,

                Plaintiff - Appellant,

          v.

J. MICHAEL STOUFFER, Commissioner; DAVID BARTHALOW; FREDERICK J.
NASTRI; ALBERT EARL DAVIS; JON GALLEY; BOBBY SHEARIN; FRANK
BISHOP, JR.; DONALD CROWE; DOUGLAS DEVORE; TINNELE WINTERS;
ROBERT M. FRIEND; KETTERMAN, Lt.; O. W. CREEK; W. D. SLATE;
ROBERT HUFF; B. A. WILT; JOHN DOE, Sgt., H.U.-4; M. B. GARRISON;
S. WINEBRENNER; JEFFREY SHIMKO; JEREMY LINABURG; R. GOVER; R.
GRAHAM; O. K. BERRY; JAMES BEEMAN; R. SHIELDS; R. GOSS; MILANEY
LILLER; CHARLENE HETTY TRENUM; BARBARA NEWLON; ISAIS TESSEMA;
KATHLEEN GREENE, Warden; BRUCE BOZMAN; LT. GALLIGHER, Lt.;
MAYCOCK, Maj.; TYLER, Capt., Mailroom Supervisor; PERSINGER;
SCOTT S. OAKLEY, Mr. - Executive Director,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-02140-BEL)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Steven E. Tarpley, Appellant Pro Se.    Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Steven E. Tarpley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                              We

have     reviewed       the     record   and      find       no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Tarpley      v.     Stouffer,       No.   1:10-cv-02140-BEL         (D.   Md.

Oct. 11,    2012).        We    dispense    with      oral    argument     because    the

facts    and    legal    contentions       are    adequately        presented    in   the

materials      before     the    court   and      argument        would   not   aid   the

decisional process.



                                                                                AFFIRMED




                                            3